Filed 3/19/20 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2020 ND 56

Lekemia D’Andre Caster,                            Petitioner and Appellant
     v.
State of North Dakota,                            Respondent and Appellee



                               No. 20190043

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable David E. Reich, Judge.

AFFIRMED.

Per Curiam.

Samuel A. Gereszek, Grand Forks, ND, for petitioner and appellant.

Tessa M. Vaagen, Assistant State’s Attorney, Bismarck, ND, for respondent
and appellee.
                                Caster v. State
                                 No. 20190043

Per Curiam.

[¶1] Lekemia D’Andre Caster appealed from a district court order summarily
denying his application for post-conviction relief. In his application for post-
conviction relief, Caster alleges the existence of newly discovered evidence and
he received an unlawful sentence. Because the district court’s order did not
explain its reasoning, and the record did not provide any insight into the court’s
reasoning, we were unable to determine whether the court erred in denying
Caster’s application for post-conviction relief. We retained jurisdiction under
N.D.R.App.P. 35(a)(3) and remanded with instructions that the district court
explain its reasoning, hold an evidentiary hearing if necessary, and make
sufficient findings of fact on Caster’s amended application for post-conviction
relief. Caster v. State, 2019 ND 187, 931 N.W.2d 223.

[¶2] An evidentiary hearing was scheduled on September 3, 2019. The parties
concurred that no further evidence was necessary and legal argument would
suffice. On November 7, 2019, the district court issued an order containing
findings of fact and summarily dismissing Caster’s application. After reviewing
the district court’s findings of fact, we summarily affirm under N.D.R.App.P.
35.1(a)(6).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Jerod E. Tufte
     Daniel J. Crothers
     Lisa Fair McEvers




                                        2